—Determination of re-
spondent Police Commissioner, effective March 19, 1996, finding petitioner guilty of various departmental charges and specifications and dismissing him from his position as a police officer, unanimously confirmed, the petition denied and the proceeding brought pursuant to CPLR article 78 (transferred to this Court by order of the Supreme Court, New York County [Elliott Wilk, J.], entered October 7, 1996) dismissed, without costs.
Respondent’s findings that petitioner wrongfully solicited money from two rabbis for engaging in required official conduct, that petitioner failed to voucher the money thus obtained, and that petitioner had information relative to corruption involving *33a member of the police force and failed to report it, are supported by substantial evidence and, accordingly, should not be disturbed (Matter of Berenhaus v Ward, 70 NY2d 436). The penalty of dismissal is not disproportionate in light of the proven misconduct. Concur — Milonas, J. P., Rosenberger, Ellerin and Andrias, JJ.